UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21700 Tortoise North American Energy Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period: May 31, 2011 Item 1. Report to Stockholders. Company at a Glance Tortoise North American Energy Corp. (NYSE: TYN) is a non-diversified closed-end investment company focused primarily on investing in equity securities of companies in the energy sector with their primary operations in North America, including oil and gas exploitation, energy infrastructure and energy shipping companies. Our investments are primarily in Master Limited Partnerships (MLPs) and their affiliates, but may also include Canadian royalty and income trusts, common stock, debt and other securities issued by energy companies that are not MLPs. Investment Goals: Yield, Growth and Quality TYN seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in companies in the energy sector with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. TYN seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the North American economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in TYN, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About U.S. Energy Infrastructure Master Limited Partnerships (MLPs) MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and the NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We invest primarily in MLPs in the energyinfrastructuresector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. TYN Investment Features We provide stockholders an alternative to investing directly in MLPs and their affiliates. We offer investors the opportunity to receive an attractive distribution return with a historically low return correlation to returns on stocks and bonds. Additional features include: One Form 1099 per stockholder at the end of the year, multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with more than 120 years combined investment experience; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public market. June 16, 2011 Dear Fellow Stockholders, Recently one of our investment committee members referred to pipelines as “boring” and we were questioned as to how could the assets that help fuel our nation’s economy be boring? Rightly put, if you are using Merriam-Webster’s definition of boring as “dull” or “drab.” However, if you think about it, boring in investing can be anything but boring — it can mean stability, predictability and longevity. In the words of Paul Samuelson, the Nobel Prize winning economist, “Investing should be more like watching paint dry or watching grass grow. If you want excitement, take $800 and go to Las Vegas.” In our philosophy of focusing on yield, growth and quality over the long term, pipelines are boring — not because of what they do — but because they provide such an essential and predictable service to our daily lives. It is with this mindset that we continue to focus our investments on long-haul, fee-based pipeline MLPs that offer stable and growing distribution potential with a modest risk profile. Master Limited Partnership Sector Review and Outlook Political unrest in Libya and summer-like temperatures in the U.S. pushed commodity prices higher through the end of the fiscal quarter. As a result, the strongest relative performers within the MLP sector continued to be the more commodity-sensitive companies. The Tortoise Upstream MLP IndexTM posted a total return of 0.5 percent and 15.1 percent for the three months and six months ended May 31, 2011, respectively. In comparison, the Tortoise Long Haul Pipelines MLP IndexTM had a total return of (3.4) percent and 4.2 percent for the same three and six month periods, respectively. The fundamentals supporting the underlying cash flows across the entire MLP sector remain strong. The acquisition market continued to be active with more than $14 billion of activity in 2011 fiscal year-to-date as large integrated and independent oil and gas companies continued to divest midstream and upstream assets to MLPs. Likewise, equity capital markets remained open, with MLP companies issuing nearly $13 billion during the same period, including $1 billion in direct placements. In addition, five MLP IPOs have closed in 2011 with three others in registration with the SEC. As we approach the summer, many of us are looking forward to driving or flying to our favorite summer vacation destination. The crude oil and refined product pipeline operators that provide the infrastructure to support our travel activities have regulated revenues that will reflect an annual rate increase this summer. Effective July 1, 2011, petroleum pipelines regulated by the Federal Energy Regulatory Commission (FERC) will increase rates by 6.8 percent. This inherent partial inflation hedge should help offset any higher costs and continue to position these regulated assets well in a higher inflationary environment. Company Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the 2011 second fiscal quarter ended May 31, 2011, was (2.8) percent as compared to the Tortoise MLP Total Return Index™ of (2.2) percent during the same period. For the six months ended May 31, 2011, our market-based total return was 2.9 percent as compared to the Tortoise MLP Total Return Index of 6.9 percent. Lastly, the ratio of TYN’s debt as a percentage of our total assets was 12.8 percent as of May 31, 2011, which reflects one of the lowest levels of leverage in the MLP closed-end fund sector. We paid a distribution of $0.3750 per common share ($1.50 annualized) to our stockholders on June 1, 2011, a 0.7 percent increase from our prior quarterly distribution of $0.3725. This represents an annualized yield of 6.1 percent based on the fiscal quarter closing price of $24.41. Our payout ratio of distributions to distributable cash flow (DCF) for the second fiscal quarter was 94.4 percent. For tax purposes, we currently expect 75 to 100 percent of TYN’s 2011 distributions will be characterized as qualified dividend income, with the remainder characterized as return of capital. A final determination of the characterization will be made in January 2012. TYN helped finance energy infrastructure sector growth with the completion of two direct placements totaling $8 million during the fiscal quarter. Through these investments, we acquired common units in Regency Energy Partners LP and Crestwood Midstream Partners, LP which used the proceeds to help finance acquisitions in natural gas liquids pipeline/storage and natural gas gathering assets, respectively. Additional information about our financial performance is available in the Management’s Discussion of this report. Conclusion We believe TYN offers a diversified portfolio investing across the entire MLP sector with a disciplined management focus on Yield, Growth, and Quality. Thank you for your investment. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
